Name: Commission Implementing Decision (EU) 2017/728 of 20 April 2017 amending Implementing Decision 2013/92/EU on the supervision, plant health checks and measures to be taken on wood packaging material actually in use in the transport of specified commodities originating in China (notified under document C(2017) 2429)
 Type: Decision_IMPL
 Subject Matter: trade policy;  agricultural activity;  international trade;  marketing;  agricultural policy;  wood industry;  tariff policy;  trade;  Asia and Oceania;  organisation of transport
 Date Published: 2017-04-25

 25.4.2017 EN Official Journal of the European Union L 107/33 COMMISSION IMPLEMENTING DECISION (EU) 2017/728 of 20 April 2017 amending Implementing Decision 2013/92/EU on the supervision, plant health checks and measures to be taken on wood packaging material actually in use in the transport of specified commodities originating in China (notified under document C(2017) 2429) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Commission Implementing Decision 2013/92/EU (2) provides for the supervision, plant health checks and measures to be taken on wood packaging material actually in use in the transport of certain commodities originating in China. (2) The application of Implementing Decision 2013/92/EU has shown that wood packaging material used in the transport of certain commodities originating in China continues to present a phytosanitary risk to the Union. Therefore, the supervision, plant health checks and measures provided for by the Implementing Decision should continue to apply until 31 July 2018 and the date by which Member States have to report on phytosanitary import checks should be set accordingly. (3) The Combined Nomenclature Codes of certain commodities have been updated by Commission Implementing Regulation (EU) 2016/1821 (3). The reporting templates set out in Annexes I and II to Decision 2013/92/EU should thus be aligned to the updated nomenclature. (4) Decision 2013/92/EU should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2013/92/EU is amended as follows: (1) Article 5 is replaced by the following: Article 5 Reporting Without prejudice to Commission Directive 94/3/EC (*1), Member States shall notify to the Commission, by 31 July 2017 for the period from 1 April 2016 to 31 March 2017 and by 30 April 2018 for the period from 1 April 2017 to 31 March 2018, the number and the results of the plant health checks carried out in accordance with Articles 2 and 3 of this Decision. To that end, Member States shall use the reporting template set out in Annex II. (*1) Commission Directive 94/3/EC of 21 January 1994 establishing a procedure for the notification of interception of a consignment or a harmful organism from third countries and presenting an imminent phytosanitary danger (OJ L 32, 5.2.1994, p. 37).;" (2) in Article 7, the second paragraph is replaced by the following: Articles 1 to 4 shall apply until 31 July 2018.; (3) Annexes I and II are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 April 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision 2013/92/EU of 18 February 2013 on the supervision, plant health checks and measures to be taken on wood packaging material actually in use in the transport of specified commodities originating in China (OJ L 47, 20.2.2013, p. 74). (3) Commission Implementing Regulation (EU) 2016/1821 of 6 October 2016 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 294, 28.10.2016, p. 1). ANNEX 1. In the eighth row of the table in Annex I to Implementing Decision 2013/92/EU, the number 6908 is replaced by 6907. 2. In the eighth column of the table in Annex II to Implementing Decision 2013/92/EU, the number 6908 is replaced by 6907.